Dissenting Opinion by
Mr. Justice Kephart :
Section 23 of the Act of June 1, 1889, P. L. 420, 432, imposes a tax on the gross receipts “from the business of electric light companies.” A reasonable interpretation of this clause as it affects property subject thereto is all that is required. Light companies, or those concerns that to-day are supplying light, heat and power, are incorporated under two acts of assembly: (a) Act of 1889 for the supply of light, heat and power by means of electricity, and as such have the power to erect necessary buildings, machinery and apparatus, with the right to enter upon the streets and alleys for that purpose; (b) Act of 1895 (amending Act of May 16, 1889, and Act of 1874, second part of paragraph 9, section 2), as waterpower companies for the supply and development of electric power for commercial purposes, to supply current and power to the public, individuals, firms and corporations at such prices as may be agreed upon, and to distribute the same at any place or places, with authority to erect and maintain the necessary buildings, etc.
While one may be designated a water-power company and another an electric light company, both are electric light companies, trafficking in that commodity. The legislature might w-ell have authorized the incorporation *460of steam power companies for the generation of steam for commercial and heating purposes; but would any one for a moment conclude, if such company had the additional power to furnish electricity generated by steam, that it would not be an electric light company? Under the Act of 1889 the legislature saw fit to designate as corporate purposes the end that was to be attained, to wit, the supply of light, heat and power. Under the Act of 1895, they designated the means by which the end could be obtained, to wit, water power. But the thing these concerns actually do is electric light business, and that is fulfilling corporate obligations.
What is the situation? Here we have a company, incorporated as a light company, generating electricity by steam, selling it to the public. Another company, incorporated as a so-called water-power company, generating electricity by water power and selling it to the public, the latter possessing all the powers of an electric light company, not pretending to have a different kind of business. It is useless to befog the issue to common understanding by saying one is a water company and the other a light company. They are both incorporated with the same object in view. This common understanding knows that, in a given town, you find the streets and houses lighted by current from a so-called water-power company, and, in another community close by, similarly lighted by an electric light company. Both do identically the same business and no more, and yet, by the majority opinion, one goes scot-free of this tax while the other must pay it. How can it be said the construction contended for in this dissenting opinion extends to things not described in the taxing act? What is described is “business of electric light companies.” Does the mere fact of name control, or does the fact that it is a water-power company, though solely engaged in electric light business, with the statutory powers of an electric company, having other powers not possessed by such company, relieve it of the burden of taxation and say the *461“business” is not “of an electric light company”? Even the powers of a water power company, that the light company does not possess, are in aid of lighting business, with the exception of selling water power, and we know of no such concerns in this State. Nature has not given us waters in continuous flow at appropriate elevations to conduct such concerns. However this may be, this appellee makes no use of that power.
The “business” of water-power companies is certainly described in charter purposes, and is actually put in use. There is nothing ambiguous in the taxing phrase, and, while the majority say there is a well-marked distinction between a water-power company and an electric light company, it fails to point out in practice what these distinctions are. An electric light company can be placed entirely within the powers of a water-power company.
That this company sells to but one customer,.the Edison Electric Lighting Company, does not alter the situation. It is none the less a public service lighting company, doing business within the meaning of the act, whether it sells to one or one hundred thousand customers. To relieve this appellee, doing a lighting business, with powers of a light company, merely because its name does not indicate its actual business, is, to my mind, not giving the act its reasonable intendment.
The majority opinion further says, “while defendant may properly supply electric current, it has no authority to do electric lighting.” We are unable to follow or understand this language. Defendant, after receiving the powers herein mentioned and after decisions on the same subject, the court now reaches the conclusion these companies cannot function as light, heat and power companies. What could be plainer than the language “to supply current and power to the public, individuals, etc.,......at such prices as may be agreed upon”; and what is “electric lighting” but selling current to the public ? It is the current that does the electric lighting and it is the current that is sold. To say they can sell the *462current that produces the light and yet cannot do an electric lighting business is, to my mind, confusing. These companies are, in my opinion, subject to the gross receipt tax and, therefore, I dissent.